



Exhibit 10.33
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the date
signed by the Employer, between Activision Blizzard, Inc. (“Activision Blizzard”
or the “Employer”, and, together with its subsidiaries, the “Activision Blizzard
Group”), and Claudine Naughton Macartney (“you”).
RECITAL
The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:
1.Term of Employment
(a)    The term of your employment under this Agreement (the “Term”) shall
commence on August 14, 2019 (the “Effective Date”) and shall end on July 31,
2021 (the “Expiration Date”) (or such earlier date on which your employment is
terminated under Section 9). The Employer shall have the option to extend the
Term by up to one year by notifying you in writing of its intent to do so at
least six (6) months prior to the original Expiration Date. The final date of
any such extended Term shall thereafter be referred to as the “Expiration Date”
for purposes of this Agreement and the Term shall end on such date (or such
earlier date on which your employment is terminated). Except as set forth in
Section 11(s), upon the Expiration Date (or such earlier date on which your
employment is terminated) all obligations and rights under this Agreement shall
immediately lapse.
(b)    You and the Employer each agree to provide the other with at least six
(6) months’ notice of any intent not to continue your employment following the
Expiration Date. If your employment continues beyond the Expiration Date, you
shall be an at-will employee whose employment may be terminated by either party
to this Agreement at any time for any reason.
2.    Compensation
(a)    Subject to the provisions of this Agreement, in full consideration for
all rights and services provided by you under this Agreement, during the Term
you shall receive only the compensation set forth in this Section 2.
(b)    Commencing on the Effective Date, you shall receive an annual base salary
(“Base Salary”) of $650,000, which shall be paid in accordance with the
Employer’s payroll policies. Your Base Salary shall be reviewed periodically and
may be increased by an amount determined by the Employer, in its sole and
absolute discretion.


Page 1    

--------------------------------------------------------------------------------





(c)    You will be eligible to receive an annual discretionary bonus (the
“Annual Bonus”). Your target Annual Bonus for each calendar year will be
seventy-five percent (75%) of your Base Salary. In all instances, the actual
amount of the Annual Bonus, if any, shall be determined by the Employer, in its
sole and absolute discretion, and may be based on, among other things, the
portion of the year falling in the Term, your overall performance and the
performance of the Employer, Activision Blizzard and the Activision Blizzard
Group. The Annual Bonus, if any, will be paid at the same time bonuses for that
year are generally paid to other executives, but in no event earlier than the
first day of the first month, or later than the 15th day of the third month, of
the year following the year to which the Annual Bonus relates, and will be
subject to taxes and withholdings. Except as otherwise set forth herein, you
must remain continuously employed by the Activision Blizzard Group through the
date on which an Annual Bonus, if any, is paid to be eligible to receive such
Annual Bonus.
(d)    Subject to the approval of the Compensation Committee of the Board of
Directors of Activision Blizzard (“Compensation Committee”), Activision Blizzard
shall grant to you equity awards with a target total grant value of $5,750,000
(and a total grant value of $6,612,500 if the 2019 Maximum PSU Grant Value (as
defined below) were achieved) as follows:  
a.
Activision Blizzard shall grant to you non-qualified stock options to purchase
shares of Activision Blizzard’s common stock with a total grant value of
approximately $2,300,000 (the “2019 Options”).  The actual number of stock
options awarded to you on the grant date shall be determined based on the
official closing price of Activision Blizzard’s common stock on the effective
date of the grant, as reported by NASDAQ (the “Grant Date Price”), and an
applicable binomial factor determined by Activision Blizzard.  The number of
stock options awarded shall be rounded to the nearest whole number, and
Activision Blizzard retains the discretion to modify the methodology for such
calculations as needed.  The 2019 Options shall be awarded with an exercise
price that is equal to the Grant Date Price.  Finally, two-thirds of the 2019
Options shall vest on July 31, 2021, and one-third of the 2019 Options shall
vest on July 31, 2022, in each case, subject to your remaining employed by the
Activision Blizzard Group through the applicable vesting date.



b.
Activision Blizzard shall grant to you performance-vesting restricted share
units which represent the conditional right to receive shares of Activision
Blizzard’s common stock (the “2019 Performance Share Units”), with a target
value at the time of grant of approximately $3,450,000 (the “2019 Target PSU
Grant Value”).  The actual number of 2019 Performance Share Units awarded to you
on the grant date shall be equal to the 2019 Target PSU Grant Value divided by
the Grant Date Price (it being recognized that if the maximum performance
objectives are met for all of the 2019 Performance Share Units, the value of the
shares received upon vesting for all of the 2019 Performance Share Units would
have been $4,312,500 at the time of grant of the 2019 Performance Share Units,
representing 125% of the 2019 Target PSU Grant Value (the “2019 Maximum PSU
Grant Value”)).  The number of 2019 Performance Share Units awarded shall be
rounded to the nearest whole number and shall be determined by the Compensation
Committee in its sole discretion, and Activision Blizzard retains the discretion
to modify the methodology for such calculations as needed.  Subject to your
remaining employed by the Activision Blizzard Group through the applicable
vesting dates, the actual number of shares of



Page 2    

--------------------------------------------------------------------------------





Activision Blizzard’s common stock (“Shares”) that shall be received on each of
the applicable vesting dates is determined as follows:


i.
One-third of the 2019 Performance Share Units (the “First Tranche 2019
Performance Share Units”) shall vest on July 31, 2020, if, and only if, the
Compensation Committee determines that non-GAAP operating income (calculated in
the same manner as the 2019 AOP OI Objective (as defined below)) for 2019 for
Activision Blizzard (“2019 OI”) is 90% or more of the annual operating plan
operating income objective for Activision Blizzard established by the Board of
Directors of Activision Blizzard (“Board of Directors”) for 2019 (the “2019 AOP
OI Objective”). If the 2019 OI is less than 90% of the 2019 AOP OI Objective,
then the First Tranche 2019 Performance Share Units will not vest and shall be
forfeited. If the 2019 OI is 90% or more of the 2019 AOP OI Objective, the
number of Shares that shall be received with regard to the First Tranche 2019
Performance Share Units on the applicable vesting date shall be equal to the
product of: (1) the number of First Tranche 2019 Performance Share Units; and
(2) the ratio of the 2019 OI to the 2019 AOP OI Objective, up to a maximum of
125%.



ii.
One-third of the 2019 Performance Share Units (the “Second Tranche 2019
Performance Share Units”) shall vest on July 31, 2021, if, and only if, the
Compensation Committee determines that non-GAAP operating income (calculated in
the same manner as the 2020 AOP OI Objective (as defined below)) for 2020 for
Activision Blizzard (“2020 OI”) is 90% or more of the annual operating plan
operating income objective for Activision Blizzard established by the Board of
Directors for 2020 (the “2020 AOP OI Objective”). If the 2020 OI is less than
90% of the 2020 AOP OI Objective, then the Second Tranche 2019 Performance Share
Units will not vest and shall be forfeited. If the 2020 OI is 90% or more of the
2020 AOP OI Objective, the number of Shares that shall be received with regard
to the Second Tranche 2019 Performance Share Units on the applicable vesting
date shall be equal to the product of: (1) the number of Second Tranche 2019
Performance Share Units; and (2) the ratio of the 2020 OI to the 2020 AOP OI
Objective, up to a maximum of 125%.



iii.
One-third of the 2019 Performance Share Units (the “Third Tranche 2019
Performance Share Units”) shall vest on July 31, 2022, if, and only if, the
Compensation Committee determines that non-GAAP operating income (calculated in
the same manner as the 2021 AOP OI Objective (as defined below)) for 2021 for
Activision Blizzard (“2021 OI”) is 90% or more of the annual operating plan
operating income objective for Activision Blizzard established by the Board of
Directors for 2021 (the “2021 AOP OI Objective”). If the 2021 OI is less than
90% of the 2021 AOP OI Objective, then the Third Tranche 2019 Performance Share
Units will not vest and shall be forfeited. If the 2021 OI is 90% or more of the
2021 AOP OI Objective, the number of Shares that shall be received with regard
to the Third Tranche 2019 Performance Share Units on the applicable vesting date
shall be equal to the product of: (1) the number of Third Tranche 2019
Performance Share



Page 3    

--------------------------------------------------------------------------------





Units; and (2) the ratio of the 2021 OI to the 2021 AOP OI Objective, up to a
maximum of 125%.


Prior to the vesting of any portion of the 2019 Performance Share Units, as
provided for in this provision,  Activision Blizzard, in its sole discretion,
may adjust the performance objective for the relevant fiscal year(s) by
substituting the OI and AOP OI objective of one or more new, different or
additional business units or activities for that of the original business unit
or activity stated herein or by prorating or otherwise combining the OI and AOP
OI objective of the applicable business units or activities, in each case for
purposes of determining whether or not the conditions of the unvested 2019
Performance Share Units have been satisfied.
Collectively, the 2019 Options and the 2019 Performance Share Units shall be
referred to as the “2019 Equity Awards.”  You acknowledge that the grant of 2019
Equity Awards pursuant to this Section 2(d) is expressly conditioned upon
approval by the Compensation Committee and that the Compensation Committee has
discretion to approve or disapprove the grants and/or to determine and make
modifications to the terms of the grants. The 2019 Equity Awards shall be
subject to all terms of the Incentive Plan and Activision Blizzard’s standard
forms of award agreement, and, in the event that Activision Blizzard determines
that you are an Executive Officer (as defined by the Securities Exchange Act of
1934, as amended) of Activision Blizzard, the Employer’s Executive Stock
Ownership Guidelines (including, but not limited to, all of the limitations on
equity awards described therein) which are attached as Exhibit E. In the event
of a conflict between this Agreement and the terms of the Incentive Plan or
award agreements, the Incentive Plan or the award agreements, as applicable,
shall govern.
(e)    The Employer will provide you with a sign on bonus in the amount of
$850,000 (less applicable taxes), which will be paid in two installments,
contingent upon your being employed by the Activision Blizzard Group on each
payment date. The first installment of $425,000 (less applicable taxes) will be
paid within one month of the Effective Date (the “First Installment”), and will
be earned on the first anniversary of the Effective Date. The second installment
of $425,000 (less applicable taxes) will be paid on or about the first
anniversary of the Effective Date (the “Second Installment”), and will be earned
on the second anniversary of the Effective Date. Specifically, should your
employment with the Employer terminate other than pursuant to Section 9(b),
9(c), 9(d) or 9(e) prior to the first anniversary of the Effective Date, you
agree to repay the Employer 100% of the First Installment within 60 days of the
termination of your employment and the Employer shall have no obligation to pay
the Second Installment. Should your employment with the Employer terminate other
than pursuant to Section 9(b), 9(c), 9(d) or 9(e) at any point after the first
anniversary, but prior to the second anniversary, of the Effective Date, you
agree to repay the Employer 100% of the Second Installment within 60 days of the
termination of your employment. If you remain employed by the Activision
Blizzard Group through the first anniversary of the Effective Date, or if you
are terminated pursuant to Section 9(b), 9(c), 9(d) or 9(e) prior to the first
anniversary of the Effective Date, the First Installment shall be fully earned
as of such date such that if your employment subsequently terminates for any
reason you will not have to repay any portion of that payment. If you remain
employed by the Activision Blizzard Group through the second anniversary of the
Effective Date, or if you are terminated pursuant to Section 9(b), 9(c), 9(d) or
9(e) prior to the second anniversary of the Effective Date, the Second
Installment shall be fully earned as of such date such that if your employment
subsequently terminates for any reason you will not have to repay any portion of
that payment. The fact that


Page 4    

--------------------------------------------------------------------------------





you are receiving this bonus and the terms under which you will be required to
repay the bonus in no way affect your other obligations under this Agreement.
(f)    In connection with your relocation to the Los Angeles area, you shall be
entitled to the relocation benefits set forth in, and determined in accordance
with and otherwise subject to the terms and conditions of, the “Relocation
Summary” attached hereto as Exhibit D hereto. Notwithstanding anything to the
contrary in this Agreement or in the Relocation Summary, should your employment
with the Employer terminate other than pursuant to Section 9(b), 9(c), 9(d) or
9(e) prior to the first anniversary of the Effective Date, you agree to repay
the Employer 100% of any relocation expenses for which you were reimbursed by
the Employer within 60 days of the termination of your employment.
3.    Title; Location
You shall serve as Chief Human Resources Officer, Activision Blizzard. Your
principal place of business initially shall be the Employer’s headquarters in
Santa Monica, California; provided, however, that you acknowledge and agree that
you may be required to travel from time to time for business reasons.
4.    Duties
You shall report directly to the Employer’s Chief Executive Officer (or such
other executive of the Activision Blizzard Group as may be determined from time
to time by it in its sole and absolute discretion) and shall have such duties
commensurate with your position as may be assigned to you from time to time by
the Employer’s Chief Executive Officer (or, as applicable, such other executive
designated by the Employer). You are also required to read, review and observe
all of the Activision Blizzard Group’s policies, procedures, rules and
regulations in effect from time to time during the Term that apply to employees
of the Employer, including, without limitation, the Code of Conduct, as amended
from time to time. You shall devote your full‑time working time to the
performance of your duties hereunder, shall faithfully serve the Employer, shall
in all respects conform to and comply with the lawful directions and
instructions given to you by the Employer’s Chief Executive Officer (or such
other executive of the Activision Blizzard Group as may be determined from time
to time by the Employer in its sole and absolute discretion) and shall use your
best efforts to promote and serve the interests of the Activision Blizzard
Group. Further, you shall at all times place the Employer’s interests above your
own, not take any actions that would conflict with the Employer’s interests and
shall perform all your duties for the Employer with the highest duty of care.
Further, you shall not, directly or indirectly, render services of any kind to
any other person or organization, whether on your own behalf or on behalf of
others, without the consent of the Employer’s Chief Executive Officer or
otherwise engage in activities that would interfere with your faithful and
diligent performance of your duties hereunder; provided, however, that you may
serve on civic or charitable boards or engage in charitable activities without
remuneration if doing so is not inconsistent with, or adverse to, your
employment hereunder.
5.    Expenses
To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.


Page 5    

--------------------------------------------------------------------------------





6.    Other Benefits
(a)    You shall be eligible to participate in all health, welfare, retirement,
pension, life insurance, disability, perquisite and similar plans, programs and
arrangements generally available to executives of the Employer from time to time
during the Term, subject to the then-prevailing terms, conditions and
eligibility requirements of each such plan, program, or arrangement. In addition
to the foregoing benefits, Employer will provide you during the Term, at
Employer’s expense, with a supplemental term life insurance policy with a face
amount of $2,000,000 through a carrier of Employer’s choice (the “Target Face
Amount”), subject to your insurability. If it is determined that you are
insurable at a higher cost than a healthy individual of like age, the face
amount of such insurance coverage will be reduced to the maximum face amount of
coverage that may be obtained for the cost of coverage of the Target Face Amount
for such healthy individual.
(b)    You expressly agree and acknowledge that, after the Expiration Date (or
such earlier date on which your employment is terminated), you shall not be
entitled to any additional benefits, except as specifically provided in this
Agreement and the benefit plans in which you participate during the Term, and
subject in each case to the then‑prevailing terms and conditions of each such
plan.
7.    Vacation and Paid Holidays
(a)    You will generally be entitled to paid vacation days in accordance with
the normal vacation policies of the Employer in effect from time to time;
provided, however, that you will be entitled to accrue no less than twenty (20)
paid vacation days per year unless your vacation balance exceeds the Employer’s
then-current maximum.
(b)    You shall be entitled to all paid holidays allowed by the Employer to its
full-time employees in the United States.
8.    Protection of the Employer’s Interests
(a)    Duty of Loyalty. During the Term, you will owe a “Duty of Loyalty” to the
Employer, which includes, but is not limited to, you not competing in any
manner, whether directly or indirectly, as a principal, employee, agent, owner,
or otherwise, with any entity in the Activision Blizzard Group; provided,
however, that nothing in this Section 8(a) will limit your right to own up to
five percent (5%) of any of the debt or equity securities of any business
organization that is then required to file reports with the Securities and
Exchange Commission pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended.
(b)    Property of the Activision Blizzard Group. All rights worldwide with
respect to any and all intellectual or other property of any nature produced,
created or suggested by you, whether on your own time or not, alone or with
others, during the term of your employment or resulting from your services which
(i) relate in any manner at the time of conception or reduction to practice to
the actual or demonstrably anticipated business of the Activision Blizzard
Group, (ii) result from or are suggested by any task assigned to you or any work
performed by you on behalf of the Activision Blizzard Group, (iii) were created
using the time or resources of the Activision Blizzard Group, or (iv) are based
on any property owned or idea conceived by the Activision Blizzard Group, shall
be deemed to be a work made for hire and shall be the sole and exclusive
property of the Activision Blizzard Group. You agree to execute, acknowledge and


Page 6    

--------------------------------------------------------------------------------





deliver to the Employer, at the Employer’s request, such further documents,
including copyright and patent assignments, as the Employer finds appropriate to
evidence the Activision Blizzard Group’s rights in such property. Your agreement
to assign to the Activision Blizzard Group any of your rights as set forth in
this Section 8(b) shall not apply to any invention that qualifies fully under
the provisions of California Labor Code Section 2870, where no equipment,
supplies, facility or trade secret information of the Activision Blizzard Group
was used, where the invention was developed entirely upon your own time, where
the invention does not relate to the Activision Blizzard Group’s business, and
where the invention does not result from any work performed by you for the
Activision Blizzard Group.
(c)    Covenant Not to Shop. Other than during the final six (6) months of the
Term, you shall not negotiate for employment with any entity or person outside
of the Activision Blizzard Group. During the search process and thereafter you
shall remain strictly subject to your continuing obligations under this
Agreement, including, without limitation, your Duty of Loyalty, compliance with
the Activision Blizzard Group’s policies and your confidentiality obligations.
(d)    Confidentiality. You acknowledge, and the Employer agrees, that during
your employment you will have access to and become informed of confidential and
proprietary information concerning the Activision Blizzard Group. During your
employment and at all times following the termination of your employment,
confidential or proprietary information of any entity in the Activision Blizzard
Group shall not be used by you or disclosed or made available by you to any
person except as required in the course of your employment with the Activision
Blizzard Group or as otherwise provided for in the Employee Confidential
Information Agreement attached as Exhibit A hereto (the “Confidential
Information Agreement”). Upon the termination of your employment (or at any time
on the Employer’s request), you shall return to the Activision Blizzard Group
all such information that exists, whether in electronic, written, or other form
(and all copies or extracts thereof) under your control and shall not retain
such information in any form, including without limitation on any devices, disks
or other media. Without limiting the generality of the foregoing, you
acknowledge signing and delivering to the Employer the Confidential Information
Agreement as of the Effective Date and you agree that all terms and conditions
contained in such agreement, and all of your obligations and commitments
provided for in such agreement, shall be deemed, and hereby are, incorporated
into this Agreement as if set forth in full herein.
(e)    Return of Property and Resignation from Office. You acknowledge that,
upon termination of your employment for any reason whatsoever (or at any time on
the Employer’s request), you will promptly deliver to the Activision Blizzard
Group or surrender to the Activision Blizzard Group’s representative all
property of any entity in the Activision Blizzard Group, including, without
limitation, all documents and other materials (and all copies thereof) relating
to the Activision Blizzard Group’s business, all identification and access
cards, all contact lists and third party business cards however and wherever
preserved, and any equipment provided by any entity in the Activision Blizzard
Group, including, without limitation, computers, telephones, personal digital
assistants, memory cards and similar devices that you possess or have in your
custody or under your control. You will cooperate with the Activision Blizzard
Group by participating in interviews to share any knowledge you may have
regarding the Activision Blizzard Group’s intellectual or other property with
personnel designated by the Activision Blizzard Group. You also agree to resign
from any office held by you within the Activision Blizzard Group immediately
upon termination of your employment for any reason whatsoever (or at any time on


Page 7    

--------------------------------------------------------------------------------





the Employer’s request) and you irrevocably appoint any person designated as the
Activision Blizzard Group’s representative at that time as your delegate to
effect such resignation.
(f)    Covenant Not to Solicit.
(i)
During your employment, you shall not, at any time or for any reason, either
alone or jointly, with or on behalf of others, whether as principal, partner,
agent, representative, equity holder, director, employee, consultant or
otherwise, directly or indirectly: (a)  offer employment to, or solicit the
employment or engagement of, or otherwise entice away from the employment or
engagement of the Activision Blizzard Group, either for your own account or for
any other person, firm or company, any person employed or otherwise engaged by
any entity in the Activision Blizzard Group, whether or not such person would
commit any breach of a contract by reason of his or her leaving the service of
the Activision Blizzard Group; or (b) solicit, induce or entice any client,
customer, contractor, licensor, agent, supplier, partner or other business
relationship of any entity in the Activision Blizzard Group to terminate,
discontinue, renegotiate or otherwise cease or modify its relationship with the
Activision Blizzard Group.

(ii)
For a period of two (2) years following the termination of your employment for
any reason whatsoever, you shall not, at any time or for any reason, either
alone or jointly, with or on behalf of others, whether as principal, partner,
agent, representative, equity holder, director, employee, consultant or
otherwise, directly or indirectly solicit the employment or engagement of,
either for your own account or for any other person, firm or company, any person
employed or otherwise engaged by any entity in the Activision Blizzard Group,
whether or not such person would commit any breach of a contract by reason of
his or her leaving the service of the Activision Blizzard Group.

(iii)
During your employment and at all times following the termination of your
employment for any reason whatsoever, you shall not, at any time or for any
reason, use the confidential, trade secret information of the Activision
Blizzard Group or any other unlawful means to directly or indirectly solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

(iv)
You expressly acknowledge and agree that the restrictions contained in this
Section 8(f) are reasonably tailored to protect the Activision Blizzard Group’s
confidential information and trade secrets and to ensure that you do not violate
your Duty of Loyalty or any other fiduciary duty to the Employer, and are
reasonable in all circumstances in scope, duration and all other respects. The
provisions of this Section 8(f) shall survive the expiration or earlier
termination of this Agreement.



Page 8    

--------------------------------------------------------------------------------





9.    Termination of Employment
(a)    By the Employer for Cause.
(i)
At any time during the Term, the Employer may terminate your employment for
“Cause,” which shall mean a reasonable and good-faith determination by the
Employer that you (i) engaged in gross negligence in the performance of your
duties or willfully and continuously failed or refused to perform any duties
reasonably requested in the course of your employment; (ii) engaged in fraud,
dishonesty, or any other serious misconduct that causes or has the potential to
cause, harm to any entity in the Activision Blizzard Group, including its
business or reputation; (iii) materially violated any lawful directives or
policies of the Activision Blizzard Group or any laws, rules or regulations
applicable to your employment with the Activision Blizzard Group; (iv)
materially breached this Agreement; (v) materially breached any proprietary
information or confidentiality agreement with any entity in the Activision
Blizzard Group; (vi) were convicted of, or pled guilty or no contest to, a
felony or crime involving dishonesty or moral turpitude; or (vii) materially
breached your fiduciary duties to the Activision Blizzard Group.

(ii)
In the case of any termination for Cause that is curable without any residual
damage (financial or otherwise) to the Employer or any entity in the Activision
Blizzard Group, the Employer shall give you at least thirty (30) days written
notice of its intent to terminate your employment; provided, that in no event
shall any termination pursuant to clause (vi) of the definition of Cause be
deemed curable. The notice shall specify (x) the effective date of your
termination and (y) the particular acts or circumstances that constitute Cause
for such termination. You shall be given the opportunity within fifteen (15)
days after receiving the notice to explain why Cause does not exist or to cure
any basis for Cause (other than a termination pursuant to clause (vi) of the
definition thereof). Within fifteen (15) days after any such explanation or
cure, the Employer will make its final determination regarding whether Cause
exists and deliver such determination to you in writing. If the final decision
is that Cause exists and no cure has occurred, your employment with the Employer
shall be terminated for Cause as of the date of termination specified in the
original notice. If the final decision is that Cause does not exist or a cure
has occurred, your employment with the Employer shall not be terminated for
Cause at that time.

(iii)
If your employment terminates for any reason other than a termination by the
Employer for Cause, at a time when the Employer had Cause to terminate you (or
would have had Cause if it then knew all relevant facts) under clauses (i),
(ii), (v), (vi) or (vii) of the definition of Cause, your termination shall be
treated as a termination by the Employer for Cause.



Page 9    

--------------------------------------------------------------------------------





(b)    By the Employer Without Cause. The Employer may terminate your employment
without Cause at any time during the Term and such termination shall not be
deemed a breach by the Employer of any term of this Agreement or any other duty
or obligation, expressed or implied, which the Employer may owe to you pursuant
to any principle or provision of law.
(c)    By You If Your Principal Place of Business Is Relocated Without Your
Consent. At any time during the Term, you may terminate your employment if,
without your written agreement or other voluntary action on your part, the
Employer reassigns your principal place of business to a location that is more
than fifty (50) miles from your principal place of business as of the Effective
Date and that materially and adversely affects your commute; provided, however,
that you must (i) provide the Employer with written notice of your intent to
terminate your employment under this Section 9(c) and a description of the event
you believe gives you the right to do so within thirty (30) days after the
initial existence of the event and (ii) the Employer shall have ninety (90) days
after you provide the notice described above to cure any such default (the “Cure
Period”). You will have five (5) days following the end of the Cure Period to
terminate your employment, if the Employer does not cure, after which your
ability to terminate your employment under this Section 9(c) will no longer
exist.
(d)    Death. In the event of your death during the Term, your employment shall
terminate immediately as of the date of your death.
(e)    Disability. In the event that you are or become “disabled,” the Employer
shall, to the extent permitted by applicable law, have the right to terminate
your employment. For purposes of this Agreement, “disabled” shall mean that
either (i) you are receiving benefits under any long-term disability plan of the
Employer then in effect, or (ii) if there is no such long-term disability plan
of the Employer then in effect, you have a long-term and continuous physical or
mental impairment that renders you unable to perform the duties required of you
under this Agreement, even with the Employer providing you a reasonable
accommodation, as determined by a physician mutually acceptable to you and the
Employer. You shall cooperate and make yourself available for any medical
examination requested by the Employer with respect to any determination of
whether you are disabled within ten (10) days of such a request. Without
limiting the generality of the foregoing, to the extent provided by the
Employer’s policies and practices then in effect, you shall not receive any Base
Salary during any period in which you are disabled; provided, however, that
nothing in this Section 9(e) shall impact any right you may have to any payments
under the Employer’s short-term and long-term disability plans, if any.
10.    Termination of Obligations and Severance Payments
(a)    General. Upon the termination of your employment pursuant to Section 9,
your rights and the Employer’s obligations to you under this Agreement shall
immediately terminate except as provided in this Section 10 and Section 11(s),
and you (or your heirs or estate, as applicable) shall be entitled to receive
any amounts or benefits set forth below (subject in all cases to Sections 10(f),
11(q) and 11(r)). The payments and benefits provided pursuant to this Section 10
are (x) in lieu of any severance or income continuation protection under any
plan of the Activision Blizzard Group that may now or hereafter exist and (y)
deemed to satisfy and be in full and final settlement of all obligations of the
Activision Blizzard Group to you under this Agreement. You shall have no further
right to receive any other compensation benefits following your termination of
employment for any reason except as set forth in this Section 10.


Page 10    

--------------------------------------------------------------------------------





For the purposes of this Agreement, the following terms shall have the following
meanings:
“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as of the Termination Date; and (3) payment in lieu of any
vacation accrued under Section 7 but unused as of the Termination Date.
“Bonus Severance” shall mean payment of:
(i)
an amount equal to the Annual Bonus that the Employer determines, in its sole
discretion, you would have received in accordance with Section 2(c) for any year
that ended prior to the Termination Date had you remained employed through the
date such bonus would have been otherwise been paid (in the event that your
Termination Date occurs before such bonus would have been paid); and

(ii)
an amount equal to the Annual Bonus that the Employer determines, in its sole
discretion, you would have received in accordance with Section 2(c) for the year
in which your Termination Date occurs had you had remained employed through the
date such bonus would have been paid, multiplied by a fraction, the numerator of
which is the number corresponding to the calendar month in which the Termination
Date occurs and the denominator of which is 12, where, for purposes of
calculating the amount of such bonus, any goals will be measured by actual
performance.

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).
(b)    Death. In the event your employment is terminated under Section 9(d):
(i)
Basic Severance. Your heirs or estate, as the case may be, shall receive payment
of the Basic Severance in a lump sum within thirty (30) days following the
Termination Date unless a different payment date is prescribed by an applicable
compensation, incentive or benefit plan, in which case payment shall be made in
accordance with such plan;

(ii)
Lump Sum Payment of Two Times Base Salary. Your heirs or estate, as the case may
be, shall receive payment of an amount equal to two (2) times the Base Salary
(at the rate in effect as of the Termination Date) in a lump sum within
thirty (30) days following the Termination Date; provided, however, that this
amount shall be reduced by any payments to which you become entitled upon death
under any Employer-sponsored plan;

(iii)
Bonus Severance. Your heirs or estate, as the case may be, shall receive payment
of the Bonus Severance in a lump sum no later than the 15th day of the third
month of the year following the year to which the underlying amount relates; and



Page 11    

--------------------------------------------------------------------------------





(iv)
Impact on Equity Awards. All outstanding equity awards shall cease to vest. All
vested equity shall be handled in accordance with the applicable incentive plans
and award agreements. Any equity awards that are not vested as of your
Termination Date will be cancelled immediately.

(c)    Termination by the Employer Without Cause, by You if Your Principal Place
of Business Is Relocated Without Your Consent or by the Employer if You Become
Disabled. In the event the Employer terminates your employment under Section
9(b), you terminate your employment under Section 9(c) or the Employer
terminates your employment under Section 9(e):
(i)
Basic Severance. You or your legal representative, as the case may be, shall
receive payment of the Basic Severance in a lump sum within thirty (30) days
following the Termination Date unless a different payment date is prescribed by
an applicable compensation, incentive or benefit plan, in which case payment
shall be made in accordance with such plan;

(ii)
Salary Continuation. You or your legal representative, as the case may be, shall
receive the payment of an amount equal to the Base Salary (at the rate in effect
on the Termination Date) that you would have received had you remained employed
through the Expiration Date, which amount shall be paid in equal installments
commencing on the first payroll date following the 60th day following the
Termination Date in accordance with the Employer’s payroll practices as in
effect from time to time, provided that the first such payment shall include any
installments relating to the 60 day period following the Termination Date;
provided, however, that, to the extent doing so will not result in the
imposition of additional taxes under Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended and the rules and regulations
promulgated thereunder (the “Code”), this amount shall be reduced by any
payments which you have received or to which you become entitled under any
Employer-sponsored long-term disability plan. For purposes of this section,
Expiration Date means July 31, 2021, if the Termination Date is prior to such
date, and July 31, 2022, if the Termination Date is after July 31, 2021;

(iii)
Bonus Severance. You or your legal representative, as the case may be, shall
receive payment of the Bonus Severance in a lump sum no later than the 15th day
of the third month of the year following the year to which the underlying amount
relates;

(iv)
Additional Severance.

a.    You or your legal representative, as the case may be, shall receive
payment of $766,667, if and only if, (i) your employment is terminated pursuant
to Section 9(b), 9(c) or 9(e), (ii) your Termination Date is after December 31,
2019, and (iii) the Compensation Committee determines, in its sole discretion,
that Activision Blizzard’s [i] 2019 OI is $1 or greater and [ii] 2019 OI is 90%
or greater than the 2019 AOP OI Objective; and


Page 12    

--------------------------------------------------------------------------------





b.    You or your legal representative, as the case may be, shall receive
payment of $766,667, if and only if, (i) your employment is terminated pursuant
to Section 9(b), 9(c) or 9(e), (ii) your Termination Date is after December 31,
2020, and (iii) the Compensation Committee determines, in its sole discretion,
that Activision Blizzard’s [i] 2020 OI is $1 or greater and [ii] 2020 OI is 90%
or greater than the 2020 AOP OI Objective.
c.    You or your legal representative, as the case may be, shall receive
payment of $766,667, if and only if, (i) your employment is terminated pursuant
to Section 9(b), 9(c) or 9(e), (ii) your Termination Date is after December 31,
2021, and (iii) the Compensation Committee determines, in its sole discretion,
that Activision Blizzard’s [i] 2021 OI is $1 or greater and [ii] 2021 OI is 90%
or greater than the 2021 AOP OI Objective
The amounts set forth in Sections 10(c)(iv)a. through 10(c)(iv)c. are intended
to be cumulative to the extent the applicable conditions are satisfied;
provided, however, no payment pursuant to Section 10(c)(iv)a. or 10(c)(iv)b.
shall be due to you if your Termination Date is on or after July 31, 2021, and
no payment pursuant to Section 10(c)(iv)c. shall be due to you if your
Termination Date is on or after July 31, 2022. All amounts owed pursuant to this
Section 10(c)(iv) will be paid within 30 days after the date the Compensation
Committee determines that the applicable OI conditions have been achieved (if
any), provided that this is no sooner than the 60th day following the
Termination Date, and will be subject to applicable taxes and withholdings.
(v)
Impact on Equity Awards.

a.    All outstanding equity awards shall cease to vest. All vested equity shall
be handled in accordance with the applicable incentive plans and award
agreements. Any equity awards that are not vested as of your Termination Date
will be cancelled immediately; and
b.    In the event the Employer terminates your employment under Section 9(b) or
9(e), or you terminate your employment under Section 9(c), all unvested 2019
Performance Share Units will cease to vest and be cancelled immediately.
Notwithstanding the foregoing, in the event that (i) your Termination Date
occurs after the completion of one or more performance periods (i.e. fiscal
years 2019, 2020 and/or 2021), (ii) your employment is terminated pursuant to
Section 9(b), 9(c), or 9(e)); (iii) the Compensation Committee determines that
the applicable performance objective(s) (i.e. 2019 Performance Objective, 2020
Performance Objective and/or 2021 Performance Objective) have been achieved for
a performance period completed prior to your Termination Date, and (iv) the
applicable tranche (i.e. the First Tranche 2019 Performance Share Units, the
Second Tranche 2019 Performance Share Units, and/or the Third Tranche 2019
Performance Share Units) has not vested as of the Termination Date, then an
amount to be calculated as provided for below in Paragraph 10(c)(iv)b.[i] shall
be paid to you, (the “PSU Termination Consideration”). This amount shall be paid


Page 13    

--------------------------------------------------------------------------------





within 30 days after the date the Compensation Committee determines that the
applicable performance objective(s) (i.e. 2019 Performance Objective, 2020
Performance Objective and/or 2021 Performance Objective) have been achieved (if
any), provided that this is no sooner than the 60th day following the
Termination Date, and will be subject to applicable taxes and withholdings.
[i] The formula for determining the PSU Termination Consideration for each
applicable tranche of cancelled 2019 Performance Share Units, if any, (i.e. the
First Tranche 2019 Performance Share Units, the Second Tranche 2019 Performance
Share Units, and/or the Third Tranche 2019 Performance Share Units) is as
follows: multiply the Grant Date Price by the product of the number of
performance share units for the applicable tranche by the ratio, as determined
by the Compensation Committee, in its discretion, of the non-GAAP operating
income (the “OI”) for the applicable fiscal year to the AOP OI Objective for the
applicable fiscal year (e.g. the performance objective for the applicable fiscal
year), up to a maximum of 125%.
For clarity, the following examples are provided as illustration, but not by way
of limitation:


(x) in the event that your employment terminates on January 1, 2020, pursuant to
Section 9(b), 9(c) or 9(e), the Compensation Committee determines that 91% of
the 2019 Performance Objective is achieved, the number of performance share
units granted for the First Tranche 2019 Performance Share Units is 23,000, and
the Grant Date Price is $50, then $1,046,500 (less applicable taxes and
withholdings) will be paid using the following calculation: $50 x [23,000 x .91]
= $1,046,500. You will receive no payment with respect to the cancelled Second
or Third Tranche 2019 Performance Share Units.


(y) in the event that your employment terminates on January 1, 2021, pursuant to
Section 9(b), 9(c) or 9(e), the Compensation Committee determines that 83% of
the 2020 Performance Objective is achieved, the Grant Date Price is $50 and the
number of performance share units granted for the Second Tranche 2019
Performance Share Units 23,000, then no payment will be made to you with respect
to the Second 2019 Performance Share Units since the performance cut-in was not
met. Also, no payment will be made with respect to the cancelled Third 2019
Performance Share Units, nor the First Tranche 2019 Performance Share Units
since those have already vested or have had the opportunity to vest.


(z) in the event that your employment terminates on January 1, 2021, pursuant to
Section 9(b), 9(c) or 9(e), the Compensation Committee determines that 135% of
the 2020 Performance Objective is achieved, the Grant Date Price is $50 and the
number of performance share units granted for the Second Tranche 2019
Performance Share Units 23,000,


Page 14    

--------------------------------------------------------------------------------





then $1,437,500 (less applicable taxes and withholdings) will be paid using the
following calculation: $50 x [23,000 x 1.25] = $1,437,500. You will receive no
payment with respect to the cancelled Third Tranche 2019 Performance Share
Units, nor the First Tranche 2019 Performance Share Units since those have
already vested or have had the opportunity to vest.


(vi)
Medical Benefits. You and your then current spouse and minor children, if any,
shall receive the same level of health/medical insurance or coverage (via COBRA
or otherwise) that was provided to you immediately prior to the Termination Date
for a one (1) year period, with the cost of such continued insurance or coverage
being borne by the Employer, provided, however, if you become eligible for
another company’s group health/medical insurance or coverage program, then you
and your then current spouse and minor children, if any, shall cease to be
eligible for coverage pursuant to this Section 10(c)(vi).

(vii)
Severance Conditioned Upon Release. Payments and benefits described in Sections
10(c)(ii)-10(c)(vi) are conditioned upon your or your legal representative’s
execution of a waiver and release in a form prepared by the Employer and that
release becoming effective and irrevocable in its entirety within 60 days of the
Termination Date. Unless otherwise provided by the Employer, if the release
referenced above does not become effective and irrevocable on or prior to the
60th day following the Termination Date, you shall not be entitled to any
payments under this Section 10(c) other than the Basic Severance.

(d)    Termination by the Employer For Cause. In the event your employment is
terminated by the Employer under Section 9(a), then:
(i)
Basic Severance. You shall receive payment of the Basic Severance in a lump sum
within thirty (30) days following the Termination Date unless a different
payment date is prescribed by an applicable compensation, incentive or benefit
plan, in which case payment shall be made in accordance with such plan; and

(ii)
Impact on Equity Awards. All outstanding equity awards shall cease to vest and,
whether or not vested, shall no longer be exercisable and shall be cancelled
immediately.

(e)    Termination on the Expiration Date. In the event your employment
terminates on the Expiration Date, then:
(i)
Basic Severance. You shall receive payment of the Basic Severance in a lump sum
within thirty (30) days following the Termination Date unless a different
payment date is prescribed by an applicable compensation, incentive or benefit
plan, in which case payment shall be made in accordance with such plan;



Page 15    

--------------------------------------------------------------------------------





(ii)
Bonus Severance. You shall receive payment of the Bonus Severance in a lump sum
no later than the 15th day of the third month of the year following the year to
which the underlying amount relates; and

(iii)
Impact on Equity Awards. All outstanding equity awards shall cease to vest. All
vested equity shall be handled in accordance with the applicable incentive plans
and award agreements. Any equity awards that are not vested as of your
Termination Date will be cancelled immediately.

(f)    Breach of Post-termination Obligations or Subsequent Employment.
(i)
Breach of Post-termination Obligations. In the event that you breach any of your
obligations under Section 8, the Employer’s obligation, if any, to make payments
and provide benefits under Section 10 (other than payment of the Basic
Severance) shall immediately and permanently cease and you shall not be entitled
to any such payments or benefits.

(ii)
Subsequent Employment. Notwithstanding anything to the contrary contained
herein, if, at any time during the Salary Continuation Period, you obtain
subsequent employment and/or provide services of any kind for compensation,
whether as principal, owner, partner, agent, shareholder, director, employee,
consultant, advisor or otherwise, to any person, company, venture or other
person or business entity, you must promptly notify the Employer and payments
under Section 10(c)(ii) shall be refunded by you to the Employer (to the extent
already paid) and shall be offset (to the extent payable in the future) by the
amount of Base Compensation (as defined below) earned by, paid to, or granted to
you during or with respect to the Salary Continuation Period. “Base
Compensation” shall mean the amount of your base salary or, if applicable, wages
you earn (or are paid or granted) during or with respect to any subsequent
employment or services arrangement; provided, however, such base salary or wages
shall be deemed, in all cases, to equal no less than 35% of the total
compensation (including, without limitation, any and all amounts of salary,
bonus and all other kinds of cash or in-kind or equity-based compensation) you
earn, are paid, or are granted during or with respect to such subsequent
employment or services arrangement and which are paid to you, vest or otherwise
accrue with respect to services performed by you, during or with respect to the
Salary Continuation Period.

11.    General Provisions
(a)    Entire Agreement. This Agreement, together with the Confidential
Information Agreement, the Activision Blizzard Group Dispute Resolution
Agreement (the “Dispute Resolution Agreement”, as referenced in Section 11(k)
below), and the New Employee Letter and Certification (as defined in Section
11(d)), and the Employer’s Executive Stock Ownership Guidelines, supersede all
prior or contemporaneous agreements and statements, whether written or oral,
concerning the terms of your employment with the Activision Blizzard Group, and
no amendment


Page 16    

--------------------------------------------------------------------------------





or modification of these agreements shall be binding unless it is set forth in a
writing signed by both the Employer and you. To the extent that this Agreement
conflicts with any of the Employer’s policies, procedures, rules or regulations,
this Agreement shall supersede the other policies, procedures, rules or
regulations.
(b)    Use of Employee’s Name and Likeness. You hereby irrevocably grant the
Activision Blizzard Group the right, but not the obligation, to use your name or
likeness in any product made by the Activision Blizzard Group or for any
publicity or advertising purpose in any medium now known or hereafter existing.
(c)    Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by you without the prior written consent of
the Employer. The Employer may assign this Agreement or all or any part of its
rights and obligations under this Agreement at any time and following such
assignment all references to the Employer shall be deemed to refer to such
assignee and the Employer shall thereafter have no obligation under this
Agreement.
(d)    No Conflict with Prior Agreements. You represent to the Employer that
neither your commencement of employment under this Agreement nor the performance
of your duties under this Agreement conflicts or will conflict with any
contractual or legal commitment on your part to any third party, nor does it or
will it violate or interfere with any rights of any third party. If you have
acquired any confidential or proprietary information in the course of your prior
employment or otherwise in connection with your provision of services to any
entity outside the Activision Blizzard Group, during the Term you will fully
comply with any duties to such entity then-applicable to you not to disclose or
otherwise use such information. Without limiting the generality of the
foregoing, you acknowledge signing and delivering to the Employer the New
Employee Letter and Certification attached as Exhibit C hereto (the “New
Employee Letter and Certification”) as of the Effective Date and you agree that
all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.
(e)    Successors. This Agreement shall be binding on and inure to the benefit
of the Employer and its successors and assigns, including successors by merger
and operation of law. This Agreement shall also be binding on and inure to the
benefit of you and your heirs, executors, administrators and legal
representatives.
(f)    Waiver. No waiver by you or the Employer at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No waiver of any provision of this Agreement shall be implied from any
course of dealing between or among the parties hereto or from any failure by any
party hereto to assert its rights hereunder on any occasion or series of
occasions.
(g)    Expiration. This Agreement does not constitute a commitment of the
Employer with regard to your employment, express or implied, other than to the
extent expressly provided for herein. Upon the Expiration Date, or, if earlier,
the termination of this Agreement pursuant to Section 9, neither the Employer
nor you shall have any obligation to the other with respect to your continued
employment.


Page 17    

--------------------------------------------------------------------------------





(h)    Taxation. The Employer may withhold from any payments made under the
Agreement all federal, state, city or other applicable taxes or amounts as shall
be required or permitted pursuant to any law, governmental regulation or ruling
or agreement with you.
(i)    Immigration. In accordance with the Immigration Reform and Control Act of
1986, employment under this Agreement is conditioned upon satisfactory proof of
your identity and legal ability to work in the United States.
(j)    Choice of Law. Except to the extent governed by federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California or whatever other state in which you were last employed by
the Employer, without regard to conflict of law principles.
(k)    Arbitration. Except as otherwise provided in this Agreement, both parties
agree that any dispute or controversy between them will be settled by final and
binding arbitration pursuant to the terms of the Dispute Resolution Agreement
(attached hereto as Exhibit B).
(l)    Severability. It is expressly agreed by the parties that each of the
provisions included in Section 8(f) is separate, distinct, and severable from
the other and remaining provisions of Section 8(f), and that the invalidity or
unenforceability of any Section 8(f) provision shall not affect the validity or
enforceability of any other provision or provisions of this Agreement. If any
provision of this Agreement is held to be illegal, invalid or unenforceable
under, or would require the commission of any act contrary to, existing or
future laws effective during the Term, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as part of this
Agreement a legal and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
(m)    Services Unique. You recognize that the services being performed by you
under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you.
(n)    Injunctive Relief. In the event of a breach of or threatened breach of
the provisions of this Agreement regarding the exclusivity of your services and
the provisions of Section 8, you agree that any remedy at law would be
inadequate.  Accordingly, you agree that the Employer is entitled to obtain
injunctive relief for such breaches or threatened breaches in any court of
competent jurisdiction. The injunctive relief provided for in Exhibit B and this
Section 11(n) is in addition to, and is not in limitation of, any and all other
remedies at law or in equity otherwise available to the applicable party. The
parties agree to waive the requirement of posting a bond in connection with a
court or arbitrator’s issuance of an injunction.
(o)    Remedies Cumulative. The remedies in this Agreement are not exclusive,
and the parties shall have the right to pursue any other legal or equitable
remedies to enforce the terms of this Agreement.


Page 18    

--------------------------------------------------------------------------------





(p)    Headings. The headings set forth herein are included solely for the
purpose of identification and shall not be used for the purpose of construing
the meaning of the provisions of this Agreement.
(q)    Section 409A. To the extent applicable, it is intended that the Agreement
comply with the provisions of Section 409A. The Agreement will be administered
and interpreted in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Section 409A will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by Section 409A). Notwithstanding anything contained herein
to the contrary, to the extent any payment under this Agreement is subject to
Section 409A, you shall not be considered to have terminated employment with the
Employer for purposes of the Agreement and no payments shall be due to you under
the Agreement which are payable upon your termination of employment unless you
would be considered to have incurred a “separation from service” from the
Employer within the meaning of Section 409A. To the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to the Agreement during the six-month period immediately following your
termination of employment shall instead be paid on the first business day after
the date that is six months following your termination of employment (or upon
your death, if earlier). In addition, for purposes of the Agreement, each amount
to be paid or benefit to be provided to you pursuant to the Employment Agreement
shall be construed as a separate identified payment for purposes of Section
409A. With respect to expenses eligible for reimbursement under the terms of the
Agreement, (i) the amount of such expenses eligible for reimbursement in any
taxable year shall not affect the expenses eligible for reimbursement in another
taxable year and (ii) any reimbursements of such expenses shall be made no later
than the end of the calendar year following the calendar year in which the
related expenses were incurred, except, in each case, to the extent that the
right to reimbursement does not provide for a “deferral of compensation” within
the meaning of Section 409A; provided, however that with respect to any
reimbursements for any taxes to which you become entitled under the terms of the
Agreement, the payment of such reimbursements shall be made by the Employer no
later than the end of the calendar year following the calendar year in which you
remit the related taxes.
(r)    Section 280G and Section 162(m). Notwithstanding anything herein to the
contrary, in the event that you receive any payments or distributions, whether
payable, distributed or distributable pursuant to the terms of this Agreement or
otherwise, that constitute “parachute payments” within the meaning of
Section 280G of the Code, and the net after‑tax amount of the parachute payment
is less than the net after-tax amount if the aggregate payment to be made to you
were three times your “base amount” (as defined in Section 280G(b)(3) of the
Code), less $1.00, then the aggregate of the amounts constituting the parachute
payment shall be reduced to an amount that will equal three times your base
amount, less $1.00. To the extent the aggregate of the amounts constituting the
parachute payments are required to be so reduced, the amounts provided under
Section 10 of this Agreement shall be reduced (if necessary, to zero) with
amounts that are payable first reduced first; provided, however, that, in all
events the payments provided under Section 10 of this Agreement which are not
subject to Section 409A shall be reduced first. Similarly, you agree that no
payments or distributions, whether payable, distributed or distributable
pursuant to the terms of this Agreement or otherwise, shall be made to you if
the Employer reasonably anticipates that Section 162(m) of the Code would
prevent the Employer from receiving a deduction for such payment. If, however,
any payment is not made pursuant to the previous


Page 19    

--------------------------------------------------------------------------------





sentence, the Employer shall make such payment as soon as practicable in the
first calendar year that it reasonably determines that it can do so and still
receive a deduction for such payment. The determinations to be made with respect
to this Section 11(r) shall be made by a certified public accounting firm
designated by the Employer.
(s)    Survivability. The provisions of Sections 2(e), 2(f), 8, 10, 11 and 12,
as well as Exhibits A through E, the shall survive the termination or expiration
of this Agreement
(t)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.
(u)    Legal Counsel. You acknowledge that you have been given the opportunity
to consult with legal counsel or any other advisor of your own choosing
regarding this Agreement. You understand and agree that any attorney retained by
the Employer, the Activision Blizzard Group or any member of management who has
discussed any term or condition of this Agreement with you or your advisor is
only acting on behalf of the Employer and not on your behalf.
(v)    Right to Negotiate. You hereby acknowledge that you have been given the
opportunity to participate in the negotiation of the terms of this Agreement.
You acknowledge and confirm that you have read this Agreement and fully
understand its terms and contents.
(w)    No Broker. You have given no indication, representation or commitment of
any nature to any broker, finder, agent or other third party to the effect that
any fees or commissions of any nature are, or under any circumstances might be,
payable by the Activision Blizzard Group in connection with your employment
under this Agreement.
(x)    All Terms Material. Your failure to comply with any of the terms of this
Agreement shall constitute a material breach of this Agreement.
12.    Indemnification
The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all third-party
liabilities, costs and claims, and all expenses actually and reasonably incurred
by you in connection therewith by reason of the fact that you are or were
employed by the Activision Blizzard Group, including, without limitation, all
costs and expenses actually and reasonably incurred by you in defense of
litigation arising out of your employment hereunder.


13.    Notices
All notices which either party is required or may desire to give the other shall
be in writing and given either personally, via email, or by United States mail
or Federal Express, and addressed to the party to be given notice at the
applicable addresses as follows:




Page 20    

--------------------------------------------------------------------------------





To the Employer:
Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention: Chief Legal Officer


By email:
EmploymentAgreements@activision.com
 
 
To You:
Claudine Naughton Macartney
(last known address on file)


By email:
(last known email address on file)
 
 



Either party may by written notice designate a different address for giving of
notices. The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.
ACCEPTED AND AGREED TO:
Employer         Employee

ACTIVISION BLIZZARD, INC.

                
By: /s/Chris B. Walther        /s/ Claudine Naughton Macartney    
    Chris Walther        Claudine Naughton Macartney
    Chief Legal Officer        

Date:     July 24, 2019        Date:    July 23, 2019    
 




Page 21    